Citation Nr: 1619666	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims for service connection for hearing loss.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under VA regulations, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Moreover, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

The Veteran contends his bilateral hearing loss is due to noise incurred during active service, primarily during guard duty in Vietnam.  The audiometric test results on the May 2011 VA examination reflect that the Veteran has met the current disability requirement under 38 C.F.R. § 3.385.

With regard to the Veteran's contentions of in-service noise exposure, a review of his DD 214 reveals that the Veteran was stationed in the Republic of Vietnam for 11 months and 28 days; he served with a Miliary Intelligence Unit in Vietnam.  He contends that he was exposed to loud noise from gunfire and bomb explosions.  Because his contentions are found to be consistent with the facts and circumstances of the Veteran's service, the Board finds that the Veteran was exposed to noise during active service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

Having determined that the Veteran has bilateral hearing loss and was exposed to noise in service, the remaining question for consideration is whether there is a relationship between the two.

Taking all of the relevant evidence into account, the Board finds that the evidence of record is at least in equipoise as to whether the current hearing loss is attributable to active service.  The Veteran contends that the separation examination, which indicated no (0 Hertz at all recorded levels) hearing loss, was copied from his induction examination.  The Board additionally notes that there is no Report of Medical History completed at separation, on which the Veteran would have reported any history of hearing loss.

On the other hand, the May 2011 VA examiner opined that the current bilateral hearing loss was not related to active service.  While the conclusions of a medical professional are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Significantly, the VA examiner did not account for the Veteran's contentions, which diminish the value of the findings.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1337 ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


